Citation Nr: 1404191	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.

Subsequent to that rating decision, in June 2012, the RO granted service connection for left ear hearing loss and tinnitus.

The Board acknowledges that in correspondence from the Veteran dated in October 2011, he claims clear and unmistakable error (CUE) regarding his hearing claims.  However, the Board finds that because the October 2010 on appeal was not final at the time of his allegation of CUE, it is not the appropriate subject of a motion for revision or reversal on the basis of CUE.  Motions for CUE can only be brought against final decisions.  38 C.F.R. § 3.104(a) (2013); see also 38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, the Board finds that the attempted motion based on CUE is moot.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has right ear hearing loss as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes that is a result of his active service.

The Veteran asserts that during active service, he was a wheel vehicle repairer.  His DD Form-214 and service personnel records confirm this military occupation.  The Veteran's statements are consistent with the service records and demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154(a).

Service treatment records (STRs) are absent findings, complaints of, or treatment for right ear hearing loss.

The Veteran was afforded two VA examinations regarding his hearing disability claim.  In November 2009, audiological testing showed puretone thresholds as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
20
15
30
45
45

The puretone average in the right ear was 33.75.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear.  The examiner also noted moderate hearing loss at 6000 Hz during military service.  However, the examiner noted that the Veteran did not undergo a separation examination.  The examiner determined that due to the lack of testing at discharge, she could not render an opinion regarding hearing gloss without resort to mere speculation.

The puretone thresholds recorded during the November 2009 examination are sufficient to qualify as a right ear hearing disability under 38 C.F.R. § 3.385.

The Veteran was afforded another VA audiological examination in May 2012.  Audiological testing showed puretone thresholds as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35

The puretone average in the right ear was 22.  The examiner diagnosed sensorineural hearing loss in the right ear and found that hearing loss was least as likely as not caused by or the result of an event in military service.  The examiner found that the file contains documented significant thresholds shifts at 6000 Hz during military service. 

The puretone thresholds recorded during the May 2012 examination are not sufficient to qualify as a right ear hearing disability under 38 C.F.R. § 3.385.

After a thorough review of the evidence of record, the Board finds that the evidence regarding right ear hearing loss is at least in equipoise.  With regard to a hearing disability, the November 2009 VA examination notes a right ear hearing loss for VA compensation purposes.  Moreover, the May 2012 VA opinion attributes the Veteran's hearing loss to his active military service. 

The Board acknowledges that the most recent VA examination does not indicate that the Veteran has hearing loss for VA compensation purposes, however, the record demonstrates that hearing loss was present at the time the Veteran filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).

In light of the November 2009 VA examination finding right ear hearing loss and the May 2012 VA opinion etiologically linking hearing loss to the Veteran's  active military service, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for right ear hearing loss have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).
ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


